Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6,10,17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (PG Pub 2007/0170454 A1), Chan et al (PG Pub 2011/0186865 A1), and Roberts et al (PG Pub 2004/0239243 A1).
Regarding claim 1, Andrews teaches a light emitting diode (LED) package, comprising: a cavity with a plurality of LEDs (one or more LEDs 22, paragraph [0005], fig. 1B), said cavity reflecting light (reflective metal 24, paragraph [0005]) from said LEDs to contribute to an emission of said package; a lens (26, paragraph [0005]) over said cavity, said lens comprising a lens base that fits within and fills said cavity to a position laterally adjacent the plurality of LEDs, the lens further comprising a rounded upper portion that resides above and entirely covers said cavity, wherein said rounded upper portion is further on a top surface of said package (circled areas of substrate 23, fig. 1B below) that is around (near) said cavity; and electrical connections (25B and 25B) to each of said LEDs.

    PNG
    media_image1.png
    640
    830
    media_image1.png
    Greyscale

Andrews does not teach the lens is to shape an emission of said LEDs to a wider angle compared to an emission of said LEDs without said lens.
In the same field of endeavor, Chan teaches a lens shapes the emission of said LEDs to a wider angle compared to emission of said LEDs without said lens (paragraph [0072]), for the benefit of increasing light emission in the direction of the viewer (paragraphs [0010][0045], figs. 8-10 and19).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the lens to shape the emission of said LEDs to a wider angle compared to emission of said LEDs without said lens, for the benefit of increasing light emission in the direction of the viewer.
Andrews does not teach the leads and/or wire bonds is to individually control the emission of each of said LEDs with said LED package emitting different color combinations of emission from said LEDs.   
In the same field of endeavor, Roberts teaches the leads (1902-1904, fig. 27a) and/or wire bonds is to individually control the emission of each of said LEDs with said LED package emitting different color combinations of emission from said LEDs (paragraph [0110]).   
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the leads and/or wire bonds to individually control the emission of each of said LEDs with said LED package for the benefit of tuning different color combinations of emission from said LEDs.   
Regarding claim 2, Chan teaches the LED package of claim 1, wherein said lens is oval shaped (figs. 8-10, paragraph [0072]).  
Regarding claim 3, Andrews does not teach said cavity is oval shaped.
 Chan teaches said cavity is oval shaped (paragraph [0072]) for the benefit of achieving wider emission angle (paragraph [0072]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said cavity oval shaped for the benefit of achieving wider emission angle.
Regarding claim 4, Andrews teaches the LED package of claim 3, wherein said cavity has a planar base and angled side surfaces (fig. 1B).  
Regarding claim 5, Andrews teaches the LED package of claim 1, with said LEDs are mounted at approximately the center of said cavity (fig. 1B).  
Regarding claim 6, Andrews teaches the LED package of claim 1, wherein said cavity has a reflective (reflective metal 24, fig. 1B, paragraph [0005]).
Andrews does not teach said cavity to have a diffusive surface.  
Roberts teaches a make the cavity to have a diffusive surface (diffuse reflective or scattering, paragraph [0096]), for the benefit of improving light mixing (paragraph [0096]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the cavity to have a diffusive surface for the benefit of improving light mixing.
Regarding claim 10, Andrews does not teach the LED package of claim 1, wherein spacing between said LEDs is one quarter (1/4) or less of the distance across the widest portion of the cavity.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the spacing between said LEDs to be one quarter (1/4) or less of the distance across the widest portion of the cavity, for example, to change the light distribution for a particular use.
Regarding claim 17, Andrews, Chan, and Roberts (see claim 1) teaches a light emitting diode (LED) package, comprising: 3Attorney Docket No. 3394-233-US2Application No. 16/472,500an oval shaped lens over each said cavity to shape an emission of said LEDs to a wider angle compared to an emission of said LEDs without said lens, each said lens comprising a lens base that fits within and fills each said cavity to a position laterally adjacent each said LED, the lens further comprising around each said cavity, wherein the intensity of each of said LEDs is individually controllable, said LED package emitting different color combinations of light from said LEDs.
Andrews does not teach a body having a plurality of cavities, with each of said cavities having an LED.  
Chan teaches a body having a plurality of cavities (plural emitters 28, fig. 1, paragraph [0009]), with each of said cavities having an LED (pixel modules with red, blue, and green LEDs, paragraph [0007]) for the benefit of providing a large screen LED display (paragraph [0007]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a body having a plurality of cavities, with each of said cavities having an LED for the benefit of providing a large screen LED display.
Regarding claim 18, Chan teaches the LED package of claim 17, wherein one or more of said cavities is oval shaped (paragraph [0072]), for wider emission (paragraph [0072]).  
Regarding claim 19, Chan teaches the LED package of claim 17, wherein at least three of said plurality of LEDs comprise respective red, green and blue emitting LEDs (paragraph [0007]), for the benefit of providing a large screen LED display (paragraph [0007]).  
Regarding claim 20, Andrews teaches the LED package of claim 17, wherein each said cavity has a planar base and angled side surfaces (fig. 1B).  
Regarding claim 21, Chan teaches wherein ones of said cavities has a red emitting LED, another of said cavities has green emitting LED, and still another of said cavities has a blue emitting LED (thousand-pixel modules, each with a red, green and blue LED, paragraph [0007]) for the benefit of providing a large screen LED display (paragraph [0007]).  
Regarding claim 22, Andrews does not teach said plurality of cavities are arranged proximate to one another such that said plurality of cavities are configured to approximate a point light source.
Roberts teaches spacing between LEDs, thus the cavities in which they are formed, can be tailored to adjust far-field intensity distribution (paragraph [0170]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to arrange said plurality of cavities proximate to one another such that said plurality of cavities were configured to approximate a point light source, for the benefit of adjusting far-field intensity distribution.
Regarding claim 23, Andrews does not teach said cavity is oval shaped with a longitudinal axis aligned with a wider portion of said cavity and an orthogonal axis aligned with a narrower portion of the cavity.
Chan teaches said cavity is oval shaped with a longitudinal axis aligned with a wider portion of said cavity and an orthogonal axis aligned with a narrower portion of the cavity, for the benefit of achieving wider emission angle (paragraph [0072], fig. 8).  
Chan does not teach said plurality of LEDs are arranged in a linear manner along the orthogonal axis.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to arrange the LEDs along either axis to achieve far-field light distribution that was desirable for a particular use.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to arrange said plurality of LEDs are arranged in a linear manner along the orthogonal axis, for the benefit of adjusting far-field intensity distribution that was desirable for a particular use.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (PG Pub 2007/0170454 A1), Chan et al (PG Pub 2011/0186865 A1), and Roberts et al (PG Pub 2004/0239243 A1) as applied to claims 1 and 4 above, and further in view of Arndt et al (PG Pub 2005/0116238 A1).
Regarding claim 7, the previous combination remains as applied in claim 1. 
The previous combination does not teach each said LED package comprising multiple cavities.  
In the same field of endeavor, Arndt teaches each said LED package comprising multiple cavities (cavity formed below trough 4 and another cavity formed above trough 4, fig. 1c), for the benefit of increasing radiant intensity and heat dissipation (paragraph [0008]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each said LED package to comprise multiple cavities for the benefit of increasing radiant intensity and heat dissipation.
Regarding claim 8, the previous combination does not teach a second cavity in the said planar base.  
Arndt teaches a second cavity in the said planar base (cavity formed below trough 4, fig. 1c), for the benefit of increasing radiant intensity and heat dissipation (paragraph [0008]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a second cavity in the said planar base for the benefit of increasing radiant intensity and heat dissipation.  
Regarding claim 9, Arndt said second cavity has angled side surfaces and a planar base (fig. 1c).  

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (PG Pub 2007/0170454 A1) and Chan et al (PG Pub 2011/0186865 A1).
Regarding claim 11, Andrews in view of Chan teaches (see claim 1) a light emitting diode (LED) display, comprising: at least some having a cavity with a plurality of LEDs and a lens over each said cavity to produce an emission of said LEDs that has a wider angle compared to an emission without said lens, each said lens comprising a lens base that fits within and fills each said cavity to a position laterally adjacent the plurality of LEDs, the lens further comprising 
Andrews does not teach a plurality of LED packages and said LED packages are mounted within said display to generate a wide angle image. 
Chan teaches a plurality of LED packages (plural packages of fig. 1, paragraph [0009]), and said LED packages are mounted within said display to generate a wide angle image (with oval lens for wide emission, fig. 8, paragraph [0072]), for the benefit of providing a large screen LED display with wide viewing angle (paragraphs [0007][0072]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of LED packages, and said LED packages were mounted within said display to generate a wide angle image, for the benefit of providing a large screen LED display with wide viewing angle.
Regarding claim 12, Chan teaches the LED display of claim 11, wherein said lens over each said cavity is oval shaped (figs. 8-10).  
Regarding claim 13, Andrews does not teach said cavity is oval shaped.
 Chan teaches said cavity is oval shaped (paragraph [0072]) for the benefit of achieving wider emission angle (paragraph [0072]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said cavity oval shaped for the benefit of achieving wider emission angle.
Regarding claim 14, Andrews teaches the LED display of claim 11, wherein each said cavity has a planar base and angled side surfaces (fig. 1B).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (PG Pub 2007/0170454 A1) and Chan et al (PG Pub 2011/0186865 A1) as applied to claim 11 above, and further in view of Roberts et al (PG Pub 2004/0239243 A1).
Regarding claim 15, Andrews teaches the LED display of claim 11, wherein said cavity has a reflective (reflective metal 24, fig. 1B, paragraph [0005]).
Andrews does not teach said cavity to have a diffusive surface.  
Roberts teaches a make the cavity to have a diffusive surface (diffuse reflective or scattering, paragraph [0096]), for the benefit of improving light mixing (paragraph [0096]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the cavity to have a diffusive surface for the benefit of improving light mixing.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (PG Pub 2007/0170454 A1) and Chan et al (PG Pub 2011/0186865 A1) as applied to claim 11 above, and further in view of Arndt et al (PG Pub 2005/0116238 A1).
Regarding claim 16, the previous combination remains as applied in claim 11. 
The previous combination does not teach each said LED package comprising multiple cavities.  
In the same field of endeavor, Arndt teaches each said LED package comprising multiple cavities (cavity formed below trough 4 and another cavity formed above trough 4, fig. 1c), for the benefit of increasing radiant intensity and heat dissipation (paragraph [0008]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each said LED package to comprise multiple cavities for the benefit of increasing radiant intensity and heat dissipation.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (PG Pub 2007/0170454 A1), Chan et al (PG Pub 2011/0186865 A1) and Roberts et al (PG Pub 2004/0239243 A1) as applied to claim 1 above, and further in view of Yasuda (PG Pub 2009/0236618 A1).
Regarding claim 24, the previous combination remains as applied in claim 1. 
Furthermore ,Chan teaches said cavity is oval shaped with a longitudinal axis aligned with a wider portion of said cavity and an orthogonal axis aligned with a narrower portion of the cavity, for the benefit of achieving wider emission angle (paragraph [0072], fig. 8).  
Chan does not teach said plurality of LEDs are arranged in a linear manner along the longitudinal axis.  
In the same field of endeavor, Yasuda teaches a plurality of LEDs (2, fig. 2) are arranged in a linear manner along the longitudinal axis, for the benefit of producing parallels rays to increase light collection efficiency (paragraph [0079]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to arrange said plurality of LEDs in a linear manner along the longitudinal axis, for the benefit of producing parallels rays to increase light collection efficiency.  
Response to Arguments
Applicant's arguments filed July 22,2022 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach claim 1 (pages 6-8, remarks).  Examiner disagrees.  See rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/ Primary Examiner, Art Unit 2899